Citation Nr: 1037134	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the April 2007 severance of service connection for 
peripheral neuropathy was proper.

2.  Entitlement to an initial compensable rating for a left ankle 
disability.

3.  Whether the Veteran timely perfected an appeal with regard to 
his claim for entitlement to service connection for bilateral 
hearing loss.

4.  Whether the Veteran timely perfected an appeal with regard to 
his claim for entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1995 to January 
1996 and from July 2004 to February 2006, including service in 
Iraq/Kuwait from January 2005 to December 2005.  Among his awards 
and decorations, he is the recipient of the Combat Infantry Badge 
and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from April 2007 and November 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
in August 2010.  A transcript of the hearing is of record.

The issue of entitlement to an initial compensable rating for a 
left ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The rating decision of October 2006, which granted service 
connection for peripheral neuropathy of the left lower extremity, 
was not based on clear and unmistakable error.

2.  In October 2006, the RO issued a rating decision that service 
connection for bilateral hearing loss and assigned a non-
compensable evaluation for headaches, after granting service 
connection for the same; notice of this decision was mailed to 
the Veteran on October 23, 2006.   

3.  The Veteran submitted a notice of disagreement with regard to 
the denial of service connection for hearing loss and the 
evaluation assigned for his headache disability, and the RO 
issued a statement of the case on November 25, 2008.

4.  A substantive appeal, for either the issue of entitlement to 
service connection for hearing loss or for entitlement to an 
increased rating for headaches, was not received within 60 days 
of the November 25, 2008 statement of the case or within one year 
of the Veteran's October 23, 2006 rating decision.

5.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
peripheral neuropathy of the left lower extremity was improper.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d) (2009).

2.  The Veteran's substantive appeal for the issue of entitlement 
to service connection for bilateral hearing loss was not timely.  
. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.109(b), 20.200, 20.202, 20.300, 20.302, 20.303 (2009).

3.  The Veteran's substantive appeal for the issue of entitlement 
to a rating in excess of 10 percent for headaches was not timely.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.109(b), 20.200, 20.202, 20.300, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

With regard to the Veteran's claim for the restoration of service 
connection for peripheral neuropathy of the left lower extremity, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

With regard to the issues of whether the Veteran submitted a 
timely substantive appeal, governing law and regulations provide 
that VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim (i.e., there can be no entitlement to 
the benefit as a matter of law). 38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims 
(Court) has further held that VCAA does not apply where the law, 
and not the evidence, is dispositive of the claim.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed 
below in greater detail, the law is dispositive of the issue of 
whether a timely substantive appeal was filed, and the VCAA does 
not apply.  

In any event, the Veteran was advised during the August 2010 
hearing of the fact that the Board would consider whether the 
Veteran filed a timely substantive appeal with regard to the 
issues of entitlement to service connection for hearing loss or 
for entitlement to an increased rating for headaches.  See 
Hearing Transcript (T.) at p. 2, 15.  He was explicitly advised 
that the Board would not consider the merits of the claims for 
service connection for hearing loss or for entitlement to an 
increased rating for headaches without first deciding whether a 
timely appeal was filed.  Both the Veteran and his representative 
expressed their understanding.  The undersigned also explained 
the deficiencies of the substantive appeals on record.  At that 
time, the Veteran and his representative were both given the 
opportunity to present argument and to submit additional evidence 
on the timeliness of his appeal.  Accordingly, the Veteran was 
not prejudiced by any alleged deficiency of notice, and the Board 
may proceed with an adjudication of these jurisdictional issues.  
38 C.F.R. § 20.101(d) (2009).

Severance of Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Regulations also provide that service connection 
may be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury which 
was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Alternatively, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2009).  

Once granted, service connection can be severed only upon VA's 
showing that the rating decision granting service connection was 
clearly and unmistakably erroneous and only after certain 
procedural safeguards have been met.  38 C.F.R. § 3.105(d) 
(2009); see also Daniels v. Gober, 10 Vet. App. 474 (1997); 
Graves v. Brown,6 Vet. App. 166, 170-71 (1994).  Specifically, 
when severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all material 
facts and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).



The U.S. Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. 
§ 3.105(d) places the same burden of proof on VA when it seeks to 
sever service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous determination 
overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563 (1991).  Thus, service connection will be severed 
only where evidence establishes that a previous grant of service 
connection was clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  
38 C.F.R. § 3.105(d).

"Clear and unmistakable error" is a very specific and rare kind 
of error; it is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To determine whether 
clear and unmistakable error is present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
a determination that there was clear and unmistakable error must 
be based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

However, although the same standards apply in a determination of 
clear and unmistakable error in a final decision under section 
3.105(a) and a determination as to whether a decision granting 
service connection was the product of clear and unmistakable 
error for the purpose of severing service connection under 
section 3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its initial 
service connection award.  See Daniels v. Gober, 10 Vet. App. 474 
(1997).  Because 38 C.F.R. § 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original granting of 
service connection.  Thus, "[i]f the Court were to conclude that 
. . . a service-connection award can be terminated pursuant to § 
3.105(d) only on the basis of the law and record as it existed at 
the time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id.

In this case, the RO granted service connection for peripheral 
neuropathy of the left lower extremity in an October 2006 rating 
decision.  However, in January 2007, the RO notified the Veteran 
that it proposed to sever service connection for peripheral 
neuropathy, explaining that the October 2006 grant was based on 
clear and unmistakable error.  The notice informed him that he 
had 60 days to present additional evidence to show that service 
connection should be maintained and of his right to request a 
personal hearing, thus satisfying the notice provisions of 38 
C.F.R. § 3.105(d).  However, no additional evidence was received 
and, in April 2007, the RO severed service connection for 
peripheral neuropathy of the left lower extremity, effective June 
1, 2007.  The Veteran filed a timely notice of disagreement with 
the decision to sever service connection, and he has perfected 
his appeal.  

In turning to the merits of the claim, the Board notes that the 
original October 2006 rating decision appeared to grant service 
connection for peripheral neuropathy as secondary to his service-
connected left knee disability.  As reasons for its decision, the 
RO directed the Veteran to "[p]lease see the discussion under 
the issue for left knee strain."   Importantly, the left knee 
discussion enumerated the fact that abnormal sensory function was 
noted during the May 2006 VA examination, thus suggesting that 
the RO granted service connection for peripheral neuropathy as a 
symptom of the Veteran's service-connected left knee disability, 
notwithstanding the fact that the RO generally stated that the 
Veteran's peripheral neuropathy was found to be "directly 
related to military service."  That decision listed the evidence 
considered, including service medical records from July 2004 
through February 2006 and a May 2006 VA examination.  

According to the April 2007 rating decision, the RO asserted that 
the October 2006 grant of service connection for peripheral 
neuropathy was clearly and unmistakably erroneous.  The rating 
decision explained that, because "the rating decision . . . 
found to be clearly erroneous in the granting of service 
connection for [a] left knee strain, therefore, the grant of 
service connection for peripheral neuropathy of the left lower 
extremity is similarly clearly and unmistakably erroneous."    
According to the November 2008 Statement of the Case, in addition 
to finding that there was "no evidence showing that your lower 
extremity loss of sensation was related to any service-connected 
disability," it was also noted that there was "no evidence of 
treatment for left lower extremity neuropathy or numbness during 
any of your active duty periods" and "no current objective 
evidence of loss of sensation or numbness in the left lower 
extremity to warrant service connection for such a disability at 
this time."  

After carefully reviewing the evidence of record, the Board finds 
that the RO improperly severed service connection peripheral 
neuropathy of the left lower extremity.  In evaluating the RO's 
decision to grant service connection, the issue depends upon two 
things:  (1) whether the Veteran has a current disability of 
peripheral neuropathy and (2) whether the Veteran's peripheral 
neuropathy is related to a service-connected disability.   

Turning first to the issue of whether the Veteran has a current 
disability, and the fact that the SOC noted that there was "no 
current objective evidence of loss of sensation or numbness in 
the left lower extremity," the Board acknowledges that an 
October 2008 VA examination determined that "peripheral nerve 
involvement was not evident during the examination."  However, 
the earlier May 2005 VA examination, in its addendum, clearly 
indicated a diagnosis of peripheral neuropathy related to the 
Veteran's subjective history of numbness and objective findings 
of abnormal sensory function with regard to decreased pin prick 
sensation of the left lower extremity.  It is important to note 
that the more recent October 2008 examination, while noting that 
peripheral nerve involvement was not evident, did not state that 
the previous diagnosis of peripheral neuropathy was in error.  
According to 38 C.F.R. § 3.105(d), "A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in light of all accumulated evidence, the 
diagnosis on which service connection was predicated is clearly 
erroneous."  Thus, merely because peripheral nerve involvement 
was not noted during the October 2008 VA examination does not 
equate to a finding that the prior diagnosis, or the objective 
findings rendered during the May 2005 VA examination, were 
erroneous.  Therefore, reasonable minds could very well determine 
that the Veteran has a current disorder of peripheral neuropathy, 
especially in light of his competent statements indicating that 
he continues to experience numbness, tingling, and radiating pain 
in the left leg.

With regard to the issue of whether the Veteran's peripheral 
neuropathy is related to a service-connected disability, as 
discussed above, the RO originally appeared to grant service 
connection for peripheral neuropathy by finding it to be related 
to his service-connected left knee strain.  In fact, the precise 
reason given by the RO for severing service connection in April 
2007 was that, because the grant service connection for a left 
knee disability was found to be clearly and unmistakably 
erroneous, his grant for peripheral neuropathy was likewise 
clearly and unmistakably erroneous, confirming that the 
peripheral neuropathy was granted on a secondary basis.  However, 
when service connection for a left knee disability was restored 
in a November 2008 rating decision, the RO did not restore 
service connection for his peripheral neuropathy of the left 
lower extremity.  Rather, the November 2008 SOC indicated that 
there was "no evidence showing that your lower extremity loss of 
sensation was related to any service-connected disability."  

The Board must therefore assess whether the evidence of record 
undebatably demonstrates that his diagnosed peripheral neuropathy 
is unrelated to his service connected disabilities.  After 
reviewing the record, the Board finds it significant that there 
is no medical opinion of record regarding the etiology of the 
Veteran's peripheral neuropathy, much less an opinion determining 
that the Veteran's complaints of numbness and tingling are 
unrelated to his left knee disability.  Rather, the fact that the 
peripheral neuropathy was diagnosed during a examination of the 
Veteran's left knee and spine, both of which are service-
connected disabilities, as well as the fact that objective 
evidence of numbness and tingling was noted when the Veteran was 
treated for a left knee contusion in July 2004, could lead a 
reasonable person to believe that his peripheral neuropathy is 
related to his left knee disability.  See also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record).   In the absence of any persuasive 
and competent evidence to the contrary, the Board finds that the 
October 2006 rating decision was not clearly and unmistakably 
erroneous in attributing the Veteran's peripheral neuropathy to 
his service-connected left knee disability.

The burden of proof necessary to sever service connection is upon 
the Government. In this instance, because the May 2005 VA 
examination identified sensory abnormalities of the left lower 
extremity, provided a diagnoses of peripheral neuropathy, and the 
evidence does not undebatably demonstrate that his peripheral 
neuropathy is unrelated to his left knee disability, the Board 
finds that the RO did not commit clear and unmistakable error in 
the October 2006 rating decision by granting service connection 
for peripheral neuropathy of the left lower extremity as 
secondary to his service-connected left knee disability.

The Board must therefore conclude that the April 2007 rating 
decision, wherein the RO severed service connection for 
peripheral neuropathy of the left lower extremity, was not 
proper.  Thus, restoration of service connection is warranted in 
this case.  38 C.F.R. § 3.105(d). 

Timeliness of Substantive Appeal

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case has been 
furnished.  See also 38 C.F.R. § 20.200 (2009).

A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC or within 
the remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, whichever 
comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

In this case, an October 2006 rating decision denied the 
Veteran's claim for service connection for bilateral hearing loss 
and also granted service connection for headaches, assigning a 
non-compensable (0 percent) evaluation.  Notice of this decision 
was mailed to the Veteran on October 23, 2006.   The Veteran 
submitted a notice of disagreement with regard to the denial of 
service connection for hearing loss and the evaluation assigned 
for his headache disability, and the RO issued a statement of the 
case on November 25, 2008.  The first page of the notification 
letter sent to the Veteran with statement of the case expressly 
stated, "You must file your appeal with this office within 60 
days from the date of this letter or within the remainder, if 
any, of the one-year period from the date of the letter notifying 
you of the action that you have appealed."  

The Veteran contends that he intended to appeal these issues when 
he submitted his December 2008 or January 2009 substantive appeal 
(VA Form 9).  See T. at p. 15.  However, his December 2008 VA 
Form 9 indicated that he was "only appealing" the initial 
rating assigned for his left ankle disability, and a January 2009 
substantive appeal that the Veteran submitted indicated that he 
was "only appealing" the issue of entitlement to service 
connection for peripheral neuropathy.  Importantly, the Board 
finds nothing within these documents that could be construed as 
an intent to continue his appeal for his claims for service 
connection for hearing loss or an increased rating for headaches.  
38 C.F.R. § 20.302; see Ortiz v. Shinseki, 23 Vet. App. 353, 357 
(2009) (providing that 38 U.S.C.A. § 7105, pertaining to 
substantive appeals, requires "claimants to expand upon their 
initial disagreement with the RO decision by setting forth-
however inartfully-a particular theory of error for the Board to 
decide").  Nor is there any indication that the Veteran filed a 
request for additional time to file a substantive appeal.  
Rather, the earliest statement that could be construed as a 
substantive appeal was in a statement from his representative, 
dated April 2010, which indicated that these two issues were on 
appeal.   

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'")).  Because the Veteran's 
substantive appeal with regard to the issues of entitlement to 
service connection for hearing loss and for entitlement to a 
higher rating for headaches was not received within 60 days of 
the November 2008 statement of the case, it was untimely.  As a 
consequence, his claim fails because of absence of legal merit or 
lack of entitlement under the law, and the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In summary, the Veteran failed to submit a substantive appeal, or 
a request for an extension of the time limit for filing his 
substantive appeal, in a timely manner.  Moreover, VA has not 
waived any issue of timeliness in the filing of the Substantive 
Appeal in this case, either explicitly or implicitly.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009).  Consequently, the Board is 
currently without jurisdiction to consider his claims for 
entitlement to service connection for hearing loss and for an 
increased rating for headaches.  Accordingly, the appeals are 
dismissed.


ORDER

The severance of service connection for peripheral neuropathy, 
effectuated by a rating decision of April 2007, was improper, and 
the appeal for restoration of service connection is granted.

The Veteran did not timely perfect an appeal with regard to his 
claim for entitlement to service connection for bilateral hearing 
loss, and the issue is dismissed.

The Veteran did not timely perfect an appeal with regard to his 
claim for entitlement to a rating in excess of 10 percent for 
headaches, and the issue is dismissed.




REMAND

With regard to the Veteran's claim for entitlement to an initial 
compensable rating for a left ankle disability, the Board finds 
that additional development is required.  In his August 2010 
hearing, the Veteran testified that his left ankle disability had 
worsened since his last VA examination in February 2009.  See 
Hearing Transcript (T.) at p. 12-13.  Specifically, he asserted 
that his symptoms have increased in severity and that he now 
experiences stiffness/loss of range of motion, pain, weakness, 
and instability of the left ankle.  Id.

VA's General Counsel has stated that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not 
required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has undergone an 
increase in severity since the time of the last examination).  
Accordingly, he should be afforded another VA examination for the 
purpose of determining the current severity of his service-
connected left ankle disability.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Finally, the claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in Atlanta, 
Georgia; however, as the claims file only includes treatment 
records from that facility dated up to August 2010, any 
additional records should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's 
treatment records from the Atlanta VAMC since 
August 2010.  Any negative development should 
be included in the claims file.

2. Schedule the Veteran for a VA examination 
to determine the nature and extent of his 
service-connected left ankle disability.  The 
claims folder must be made available to the 
examiner in conjunction with the examination.  
X-rays and range of motion testing should be 
conducted, as appropriate, and all pertinent 
pathology should be noted in the examination 
report, including the Veteran's complaints of 
pain, weakness, and instability of the left 
ankle. 

3.  Thereafter, readjudicate the issue of 
entitlement to an initial compensable rating 
for a left ankle disability.  If the benefit 
sought on appeal is not granted, the RO must 
furnish a Supplemental Statement of the Case, 
and the Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


